PER CURIAM.
In this worker’s compensation case the Evaluation Division of the Workers’ Compensation Board, referee and Board on review all awarded claimant 40.5 degrees for 30 percent loss of use of his right foot. The trial court raised the award to 45 percent loss of function of claimant’s right foot. We defer to the expertise of the administrative agency. As we noted in Hannan v. Good Samaritan Hosp., 4 Or App 178,193, 471 P2d 831, 476 P2d 931 (1970), Sup Ct review denied (1971), and Romero v. Compensation Department, 250 Or 368, 373, 440 P2d 866 (1968), tells us:
"* * * Further, it would seem that in the type of case we have before us, where the criteria for appraising disability is at best vague and highly subjective, the administrative agency should have some leeway in developing, if possible, a pattern of decision-making by a comparison of the many cases which are presented to it.”
Reversed.